In re Kawan Stack, applying for Reconsideration to this Court’s action dated September 24, 1999, from the 24th Judicial District Court, Parish of Jefferson, Division “I” No. 97-68; to the Court of Appeal, First Circuit, No. 98-KH-1326.
Granted. Review of the habitual offender bill filed June 3, 1997 shows that the state did rely on prior convictions which satisfy the criteria of R.S. 15:529.1(A)(1)(b)(ii). Accordingly our order in State ex rel. Stack v. State, 99-1155 (La.9/24/99), 747 So.2d 1110 is recalled, and Stack’s sentence of life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence is reinstated.
JOHNSON, J., not on panel.